CASESE PICA RMABK BeeGHOMEBS File teysveO PAgGWe of 94 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
EVANSTON INSURANCE COMPANY, Case No.:7:20-CV-03021
Plaintiff,
(KMk)
-against-
THORNWOOD FOUR CORNERS LLC, and JORGE
DINIS,
Defendant.
x

 

STIPULATED PROTECTIVE ORDER

This matter having come before the Court by stipulation of Plaintiff Evanston Insurance
Company (“Evanston”) and Defendant Thornwood Four Corners, LLC (“Thornwood”) (jointly
“the Parties”) for the entry of a protective order,

IT IS THEREFORE ORDERED that:
1, A. PURPOSES AND LIMITATIONS

Disclosure and discovery activity in this Action is certain to involve production of
information that contains trade secrets, proprietary research and development, commercial
information or other confidential, proprietary, or private information within the meaning of the
Federal Rules of Civil Procedure for which special protection from public disclosure and from
use for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
Parties hereby stipulate to and petition the Court to enter the following Stipulated Protective
Order. The Parties acknowledge that this Order does not confer blanket protections on all
disclosures or responses to discovery and that the protection it affords from public disclosure
and use extends only to the limited information or items that are entitled to confidential
treatment under the applicable legal principles. The parties further acknowledge, as set forth in
Section 12.3, below, that this Stipulated Protective Order does not entitle them to file
confidential information under seal. See Individual Rules of Practice of the Honorable Kenneth
M. Karas Section IX. Sealed Filings set forth the procedures that must be followed when a
party seeks permission from the court to|file material under seal.

and Dad-gcdwal Frackces of Mow shake

B. GOOD CAUSE STATEMENT ih,

 

Tudge Aadrus E. Kravse, wh

This is an Action for declaratory judgment in which Plaintiff seeks declarations
under a general liability policy of insurance to Defendant Thornwood, in effect from May
20, 2016 to May 20, 2017, under Policy Number 2CX0063. Evaluating coverage in this case
may involve the production of certain confidential and/or privileged materials in Evanston’s
claim file and/or underwriting file for the policy issued to Thornwood.

 
CARE EPR SOAR AER AQSRE STS FilEd 15/5570° phg9S 6r9's2°

The issuance of this Protective Order will allow for efficiency in the discovery
process and provide a mechanism by which discovery of relevant confidential information
may be obtained in a manner that protects against risk of disclosure of such information to
persons not entitled to such information. Further, the issuance of this Protective Order will
protect the Parties’ interests by providing the Parties recourse in this Court in the event that a
Party or Non-Party improperly handles non-public information protected by the attorney-
client privilege, the attorney work product doctrine, or information that is otherwise
confidential information that the parties have to exchange in the course of discovery
propounded and depositions taken in this Action.

2. DEFINITIONS

2.1 Action: means the current case of Evanston Insurance Company v. Thornwood
Four Corners LLC, and Jorge Dinis, Case No. 7:20-cv-03021-KMK pending in the Southern
District of New York.

2.2 Challenging Party: a Party or Non-Party that challenges the designation of
information or items under this Order.

2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it
is generated, stored or maintained) or tangible things that qualify for protection under
Federal Rule of Civil Procedure 26(c), and as otherwise specified above in the Good Cause
Statement.

2.4 Counsel: Outside Counsel of Record and In-House Counsel (as well as their
respective support staff).

2.5 Designating Party: a Party or Non-Party that designates information or items
that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

2.6 Disclosure or Discovery Material: all items or information, regardless of the
medium or manner in which it is generated, stored, or maintained (including, among other
things, testimony, transcripts, and tangible things), that are produced or generated in
disclosures or responses to discovery or subpoenas in this matter.

2.7 Expert: a person with specialized knowledge or experience in a matter
pertinent to the litigation who has been retained by a Party or its counsel to serve as an
expert witness or as a consultant in this Action.

2.8 In-House Counsel: attorneys who are employees of a Party to this Action.
In-House Counsel does not include Outside Counsel of Record or any other outside counsel.

2.9 Non-Party: any natural person, partnership, corporation, association, or other
legal entity not named as a Party to this Action.

2.10 Outside Counsel of Record: attorneys who are not employees of a party to
this Action but are retained to represent or advise a party to this Action and have appeared in
this Action on behalf of that party or are affiliated with a law firm which has appeared on
behalf of that party, and includes support staff.
CASES FIELGRATAMEARK GeRGHBA ES File 1b72S 726° PAguR at 24 10

2.11 Party: any party to this Action, including all of its officers, directors,
employees, consultants, retained experts, and Outside Counsel of Record (and their support
staffs).

2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
Material in this Action.

2.13 Professional Vendors: persons or entities that provide litigation support
services (e.g., photocopying, court reporting, videotaping, translating, preparing exhibits or
demonstrations, and organizing, storing, or retrieving data in any form or medium) and their
employees and subcontractors.

2.14 Protected Material: any Disclosure or Discovery Material that is designated
as “CONFIDENTIAL.”

2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
a Producing Party.

2.16 Parties: all parties to this Action, including all of their officers, directors,
employees, consultants, retained experts, and Outside Counsel of Record (and their support
staffs).

3. SCOPE

The protections conferred by this Stipulation and Order cover not only Protected
Material (as defined above), but also (1) any information copied or extracted from Protected
Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3)
any testimony, conversations, or presentations by Parties or their Counsel that might reveal
Protected Material

Any use of Protected Material at trial shall be governed by the orders of the
Magistrate and District Judges. This Order does not govern the use of Protected Material at
trial.

4. DURATION

Even after final disposition of this litigation, the confidentiality obligations imposed
by this Order shall remain in effect until a Designating Party agrees otherwise in writing or a
court order otherwise directs. Final disposition shall be deemed to be the later of (1)
dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final
judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
trials, or reviews of this Action, including the time limits for filing any motions or
applications for extension of time pursuant to applicable law.

5. DESIGNATING PROTECTED MATERIAL

 

5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
Party or Non-Party that designates information or items for protection under this Order must
take care to limit any such designation to specific material that qualifies under the
appropriate standards. The Designating Party must designate for protection only those parts
CPBGse M0-v-OSOZTRMRAER Documentsia Filed 10/38/20 pages oft —

of material, documents, items, or oral or written communications that qualify so that other
portions of the material, documents, items, or communications for which protection is not
warranted are not swept unjustifiably within the ambit of this Stipulated Protective Order.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber the case development process or to impose unnecessary expenses
and burdens on other parties) may expose the Designating Party to sanctions.

If it comes to a Designating Party’s attention that information or items that it
designated for protection do not qualify for protection, that Designating Party must promptly
notify all other Parties that it is withdrawing the inapplicable designation.

5.2 Manner and Timing of Designations. Except as otherwise provided in this
Stipulated Protective Order, or as otherwise stipulated or ordered, Disclosure or Discovery
Material that qualifies for protection under this Order must be clearly so designated before
the material is disclosed or produced.

 

Designation in conformity with this Order requires:

(a) for information in documentary form (e.g., paper or electronic
documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
that the Producing Party affix the legends “CONFIDENTIAL” and “SUBJECT TO
PROTECTIVE ORDER” (hereinafter collectively “CONFIDENTIAL legend”), to each page
that contains protected material. If only a portion or portions of the material on a page
qualifies for protection, the Producing Party also must clearly identify the protected
portion(s) (e.g., by making appropriate markings in the margins).

A Party or Non-Party that makes original documents available for inspection need
not designate them for protection until after the inspecting Party has indicated which
documents it would like copied and produced. During the inspection and before the
designation, all of the material made available for inspection shall be deemed
“CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
copied and produced, the Producing Party must determine which documents, or portions
thereof, qualify for protection under this Stipulated Protective Order. Then, before
producing the specified documents, the Producing Party must affix the “CONFIDENTIAL
legend” to each page that contains Protected Material. If only a portion or portions of the
material on a page qualifies for protection, the Producing Party also must clearly identify the
protected portion(s) (e.g., by making appropriate markings in the margins).

(b) for information produced in some form other than documentary and for
any other tangible items, that the Producing Party affix in a prominent place on the exterior
of the container or containers in which the information is stored the legend
“CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
the Producing Party, to the extent practicable, shall identify the protected portion(s).

(c) where discovery material described in (a) or (b) above has previously
been produced, the Designating Party shall make such designation by written notice to all
Parties that the document(s) should be treated as “CONFIDENTIAL,” by identifying the
Disclosures or Discovery Material to be designated with particularity (i.e., by production
CASE E FICIAL RMECARK COCGHORE RS Filer rbHsH6° Pages ot 24 10

numbers where available). Upon notice of the designation, all parties (i) shall make no
further disclosure of the Protected Material, except as provided by this Stipulated Protective
Order; and (ii) if such Protected Material has already been disclosed to any person or in any
circumstance not authorized under this Stipulated Protective Order, shall immediately
inform the person or persons to whom unauthorized disclosures were made of all the terms
of this Stipulated Protective Order, and request such person or persons to execute the
“Acknowledgment and Agreement to Be Bound” (attached as Exhibit A).

(d) for testimony given in depositions, hearing, or other proceeding, that the
Designating Party identify the Disclosure or Discovery Material on the record, before the
close of the proceeding. Any Party also may designate testimony that is entitled to
protection by notifying all Parties in writing within thirty (30) days of receipt of the
transcript, of the specific pages and lines of the transcript which should be treated as
“CONFIDENTIAL” thereafter. Each Party shall attach a copy of such written notice or
notices to the face of the transcript and each copy thereof in its possession, custody or
control. Unless otherwise indicated, all deposition transcripts shall be treated as
“CONFIDENTIAL?” for a period of thirty (30) days after the receipt of the transcript. This
preliminary treatment, however, shall not limit a deponent’s right to review the transcript of
his or her deposition under Federal Rule of Civil Procedure 30(e)(1).

5.3. Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
to designate qualified information or items does not, standing alone, waive the Designating
Party’s right to secure protection under this Stipulated Protective Order for such material.
Upon timely correction of a designation, the Receiving Party must make reasonable efforts
to assure that the material is treated in accordance with the provisions of this Stipulated
Protective Order.

 

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

 

6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
of confidentiality at any time that is consistent with the Court’s Scheduling Order.

6.2. Meet and Confer. The Challenging Party shall initiate the dispute resolution
process under Federal Rule of Civil Procedure 37, et seq.

6.3. The burden of persuasion in any such challenge proceeding shall be on the
Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
harass or impose unnecessary expenses and burdens on other parties) may expose the
Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the
confidentiality designation, all parties shall continue to afford the material in question the
level of protection to which it is entitled under the Producing Party’s designation until the
Court rules on the challenge.

7. ACCESS TO AND USE OF PROTECTED MATERIAL

7.1. Basic Principles. A Receiving Party may use Protected Material that is
disclosed or produced by another Party or by a Non-Party in connection with this Action
only for prosecuting, defending, or attempting to settle this Action. Such Protected Material
may be disclosed only to the categories of persons and under the conditions described in this
Order. When the Action has been terminated, a Receiving Party must comply with the

 
Case 7:20-cv-03021-KMK-AEK Document
ase 7: EK Document 31-1

provisions of Section 13 below (FINAL DISPOSITION).

Protected Material must be stored and maintained by a Receiving Party at a location
and in a secure manner that ensures that access is limited to the persons authorized under
this Stipulated Protective Order.

Any Protected Material that a Producing Party produces to a Receiving Party,
whether produced as hard copies on paper or electronic copies on storage media such as CD-
ROM, DVD or flash drive, shall be maintained only in such format by the Receiving Party
and by any person or entity identified in Paragraph 7.2 of this Order to whom the Receiving
Party discloses any information or item designated as “CONFIDENTIAL.”

7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
ordered by the Court or permitted in writing by the Designating Party, a Receiving Party
may disclose any information or item designated “CONFIDENTIAL” only to:

(a) the Receiving Party and the Receiving Party’s Outside Counsel of
Record, as well as employees of the Outside Counsel of Record to whom
it is reasonably necessary to disclose the information for this Action;

(b) Experts (as defined in this Order) of the Receiving Party to whom
disclosure is reasonably necessary for this Action and who agree to be
bound by the terms of this Order;

(c) the Court and its personnel;
(d) court reporters and their staff;

(e) professional jury or trial consultants, mock jurors, and Professional
Vendors to whom disclosure is reasonably necessary for this Action and who have signed
the “Acknowledgment and Agreement to Be Bound” (attached as Exhibit A);

(f) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information;

(g) during their depositions, witnesses, and attorneys for witnesses, in the
Action to whom disclosure is reasonably necessary provided that the deponent may not
retain information designated CONFIDENTIAL at the conclusion of the deposition. Pages
of transcribed deposition testimony or exhibits to depositions that reveal Protected Material
may not be disclosed to anyone except as permitted under this Stipulated Protective Order;
and

(h) any mediator or settlement officer, and their supporting personnel,
mutually agreed upon by the Parties.

Unless otherwise ordered by the Court or permitted in writing by the Designating
Party, Outside Counsel of Record who, on behalf of a Receiving Party, receives Protected
Material from a Producing Party shall not disclose to the Party he or she represents in this
Action any Protected Material that a Producing Party produces to Outside Counsel of Record
(as described in Paragraph 7.1 of this Order), unless it is reasonably necessary to prosecute
CASE SE FDOEPESEZTIRMICAEK BRMBAPSES FHEG 16)2676° PhQws drZh 1°

or defend this Action.

8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
OTHER LITIGATION

If a Party is served with a subpoena or a court order issued in other litigation that
compels disclosure of any information or items designated in this Action as
“CONFIDENTIAL,” that Party must:

(a) promptly notify in writing the Designating Party. Such notification shall
include a copy of the subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order
is subject to this Stipulated Protective Order. Such notification shall include a copy of this
Stipulated Protective Order; and

(c) cooperate with respect to all reasonable procedures sought to be pursued
by the Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with the
subpoena or court order shall not produce any information designated in this Action as
“CONFIDENTIAL” before a determination by the court from which the subpoena or order
issued, unless the Party has obtained the Designating Party’s permission. The Designating
Party shall bear the burden and expense of seeking protection in that court or other
proceeding of its confidential material and nothing in these provisions should be construed
as authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
from another court.

9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
THIS LITIGATION

(a) The terms of this Order are applicable to information produced by a Non-Party in
this Action and designated as “CONFIDENTIAL.” Such information produced by Non-
Parties in connection with this litigation is protected by the remedies and relief provided by
this Order. Nothing in these provisions should be construed as prohibiting a Non-Party from
seeking additional protections.

(b) In the event that a Party is required, by a valid discovery request, to produce a
Non-Party’s confidential information in its possession, and the Party is subject to an
agreement with the Non-Party not to produce the Non-Party’s confidential information, then
the Party shall:

(1) promptly notify in writing the Requesting Party and the Non-Party
that some or all of the information requested is subject to a confidentiality agreement
with a Non-Party;

(2) promptly provide the Non-Party with a copy of the Stipulated
Protective Order in this Action, the relevant discovery request(s), and a reasonably
specific description of the information requested; and

 
“CV-03021-KMK-AEK Document 32 Ejled 10/29/20 _P
0 EK Document 31-1 Filsd S/S 0 Pages Br

(3) make the information requested available for inspection by the Non-
Party, if requested.

(c) If the Non-Party fails to seek a protective order from this court within 14 days of
receiving the notice and accompanying information, the Receiving Party may produce the
Non-Party’s confidential information responsive to the discovery request. If the Non-Party
timely seeks a protective order, the Receiving Party shall not produce any information in its
possession or control that is subject to the confidentiality agreement with the Non-Party
before a determination by the court. Absent a court order to the contrary, the Non-Party shall
bear the burden and expense of seeking protection in this court of its Protected Material.

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
Protected Material to any person or in any circumstance not authorized under this Stipulated
Protective Order, the Receiving Party must immediately (a) notify in writing the Designating
Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized
copies of the Protected Material, (c) inform the person or persons to whom unauthorized
disclosures were made of all the terms of this Order, and (d) request such person or persons
to execute the “Acknowledgment and Agreement to Be Bound” (attached as Exhibit A).

11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
PROTECTED MATERIAL

When a Producing Party gives notice to Receiving Parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
provision is not intended to modify whatever procedure may be established in an e-discovery
order that provides for production without prior privilege review. Pursuant to Federal Rule
of Evidence 502(d) and (e), this Stipulated Protective Order, once signed by the Court, shall
constitute an order that the privilege or protection as to an inadvertently produced document
is not waived by disclosure connected with the litigation pending before the Court and the
disclosure is also not a waiver in any other federal or state proceeding.

12. MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the right of any
person to seek its modification by the Court in the future.

12.2 Right to Assert Other Objections. By agreeing to the entry of this Stipulated
Protective Order, no Party waives any right it otherwise would have to object to disclosing
or producing any information or item on any ground not addressed in this Order. Similarly,
no Party waives any right to object on any ground to use in evidence of any of the material
covered by this Order.

12.3. Filing Protected Material. A Party that seeks to file under seal any Protected
Material must comply with Individual Rules of Practice of the Honorable Kenneth M. Karas
Section IX. Sealed Filings. Protected Material may only be filed under seal pursuant to a
court order authorizing theAealing of the specific Protected Material at issue. Ifa Party’s
request to file Protected Material under seal is denied by the court for a reason other than

ae The Tad: vidual frachices of Magn brake Judge
Andrews &., Krowse, (F fhe ff ONG f withh ple ordar

of reFerace , Lb Section 5,
COS PROM VAZEKRMEAERS DBAGHEESS2 FILA d/4sBFPdgaae F110
of fle Tadivr duel Prackicey oF Magistrate Jodse.

Aadrew € - Keause, See an 3
failure to comply with Indiyfdual Rules of Practice of the Honorable Kenneth M. Karas
Section IX. Sealed Filings; then the Receiving Party may file the information in the public
record unless otherwise instructed by the court.

13. FINAL DISPOSITION

13.1. This Protective Order shall continue to be binding after final disposition of
this Action as provided in Paragraph 4 above, except that a Party may seek the written
permission of the producing Party or further order of the Court with respect to dissolution or
modification of this Protective Order.

13.2 Within 30 days after final disposition of this Action as provided in Paragraph
4 above, all documents designated as containing “CONFIDENTIAL” Information, including
copies, shall be returned to the Party or Producing Party who previously produced the
document unless: (1) the document has been offered into evidence or filed without
restriction as to disclosure; (2) the Parties agree to destruction of the document to the extent
practicable in lieu of return; or (3) as to documents bearing the notations, summations, or
other mental impressions of the receiving Party, that Party elects to destroy the documents
and certifies to the Producing Party that it has done so. This provision does not apply to the
Court or its staff.

13.3. The Court shall retain Jurisdiction to enforce or modify this Protective Order.
Any violation of this Order may be punished by any and all appropriate measures including,
without limitation, contempt proceedings and/or monetary sanctions.

le] Apr 7. Ullauerde
April T. Villaverde
lel Gotu (2. Gatney
John C. Gainey

KENNEDYS CMK, LLP , _
570 Lexington Avenue, 8" Floor SO ORDERED.

New York, New York 10022

(212) 252-0004
(212) 832-4920 Cele b
April. Villaverde@kennedyslaw.com .

 

Attorneys for Plaintiff QW E. KRAUSE .
Evanston Insurance Company fe Stehes Mahi etyale Judae.
10} 24/20

/s/ James Burchetta, Esq.
James Burchetta, Esq

Burchetta & Associates

100 Park Avenue,Ste 1700
New York, New York 10017
James@Burchettalaw.com
Attorneys for Defendant,
Thornwood Four Corners, LLC

 
Cage 7:20;6v O20FAKNIEAER Bocument es Filed 1H? pages 18,9420

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
EVANSTON INSURANCE COMPANY, Case No.:7:20-CV-03021

Plaintiff,

NON-DISCLOSURE
~against- AGREEMENT

THORNWOOD FOUR CORNERS LLC, and JORGE
DINIS,

Defendant.

x
I, , acknowledge that I have read and understand the

 

Protective Order in this Action governing the non-disclosure of those portions of the
materials that have been designated as CONFIDENTIAL. J agree that I will not disclose
such Confidential material to anyone other than for purposes of this litigation and that at the
conclusion of the litigation I will return all discovery information to the party or attorney
from whom I received it.

I will only make such copies or notes as are essential to enable me to render the
assistance required in connection with this litigation, and such notes or copies shall be
preserved in a separate file marked for disposal or destruction upon completion of this
litigation.

I will not disclose or divulge any information, material or document, designated as
CONFIDENTIAL to persons other than those specifically authorized by said Order. I also
agree to notify any secretarial, stenographic, clerical, or other personnel who are required to
assist me of the terms of said Order.

I will not, now or at any time in the future, copy or use any CONFIDENTIAL
material for business or competitive purposes, or for any purpose other than the prosecution
or defense of this Action.

By acknowledging these obligations under the Protective Order, I understand that I
am submitting myself to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any issue or dispute arising hereunder and that my
willful violation of any term of the Protective Order could subject me to punishment for

* contempt of Court.

I state under penalty of perjury that the foregoing is true and correct.
Executed this day of

+

 
